NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                Submitted November 20, 2017*
                                 Decided November 30, 2017



                                              Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge



No. 17-1392                                                      Appeal from the United
                                                                 States District Court for the
DERRICK A. SANGSTER,                                             Eastern District of Wisconsin.
      Plaintiff-Appellant,

               v.                                                No. 15-C-727
                                                                 Lynn Adelman, Judge.
THOMAS HINES, et al.,
     Defendants-Appellees.


                                               Order

    Derrick Sangster is in state prison following his plea of nolo contendere to drug and
firearms charges. He contends in this suit under 42 U.S.C. §1983 that a search producing
incriminating evidence violated the Fourth Amendment. The details of his crimes, and
of the search, do not matter to this appeal, because the district court dismissed the suit
on the ground of issue preclusion. 2017 U.S. Dist. LEXIS 10955 (E.D. Wis. Jan. 25, 2017).


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a).
No. 17-1392                                                                             Page 2

Sangster moved to suppress the evidence in the criminal prosecution, and the state
judge denied his motion after concluding that the search was lawful—because the initial
look-see had the consent of Sangster’s brother and then because the full search was au-
thorized by a warrant. Sangster then entered his plea of no contest.

    A decision is preclusive on a particular issue in Wisconsin (whose law governs, see
28 U.S.C. §1738 ¶3) if, among other things, the issue was actually and necessarily decid-
ed in the prior litigation and application of preclusion is fundamentally fair. See Estate
of Rille v. Physicians Insurance Co., 2007 WI 36 ¶¶ 36–38; Mrozek v. Intra Financial Corp.,
2005 WI 73 ¶17. The validity of the search was decided on the merits adversely to Sang-
ster and, given the importance of the evidence, that decision was necessary to the suc-
cess of the prosecution. In the district court, and again in this court, Sangster contends
that it nonetheless is not fair to treat the state court’s decision as preclusive. The district
court was not persuaded, nor are we. The record shows that the state judge took the is-
sue seriously, held a multiday hearing, and made findings on the contested issues. The-
se findings were adverse to Sangster, but that does not make the hearing inadequate or
the decision unfair. Nor does the fact that the state judge considered some evidence that
may have been inadmissible at trial; this is normal when addressing motions to sup-
press. Sangster had an opportunity for an appellate resolution but chose not to use it.
We need not add to what the district court wrote on this subject.

    In the district court Sangster hinted at a second possible argument: that although the
state court’s findings were necessary when rendered, they became unnecessary when he
pleaded no contest. Given that plea, the evidence was not used at trial, for there was no
trial. Sangster did not develop that argument in the district court, however, or cite any
Wisconsin decision holding that a plea of guilty or no contest eliminates the preclusive
effect of findings that were vital to the criminal prosecution when rendered. Indeed,
Sangster does not contest this issue on appeal; his sole argument in this court is that ap-
plication of issue preclusion would be unfair. Because Sangster has not argued this sub-
ject on appeal, the defendants have not briefed what may be a novel issue of Wisconsin
law. Cf. Haring v. Prosise, 462 U.S. 306, 316 (1983) (dealing with this subject under Vir-
ginia law). It would be inappropriate to tackle that subject without the assistance of
briefs. We limit our consideration to the only question Sangster has raised here and, be-
cause we agree with the district court’s handling of that question, the judgment is

                                                                                    AFFIRMED.